Exhibit 10.4
Wright Express Corporation
Restricted Stock Unit Award Memorandum
(Non-Employee Director)

     
TO:
                                           (the “Grantee”)
 
   
FROM:
  Michael E. Dubyak, Chairman of the Board
 
   
SUBJECT:
  Non-Employee Director Compensation Plan Award Agreement
 
   
DATE:
                      

You have been granted an Award of Restricted Stock Units (“RSUs”) pursuant to
the Wright Express Corporation Non-Employee Director Compensation Plan and the
Long Term Incentive Program provisions of the Wright Express Corporation 2005
Equity and Incentive Plan (the “Plan”). Attached to this Memorandum is an Award
Agreement which, along with the Plan document, governs your Award in all
respects.
You will receive separately a copy of the Prospectus for the Plan. The
Prospectus contains important information regarding the Plan, including
information regarding restrictions on your rights with respect to the RSUs
granted to you. You should read the Prospectus carefully. An Award of RSUs does
not give you rights as a shareholder of Wright Express Corporation (the
“Company”), and you may not transfer or assign any rights in your RSUs.

         
Date of Grant:
       
 
 
 
   
 
       
Number of RSUs:
       
 
       
 
       
Vesting Period:
  3 years (1/3rd per year)    

ACCEPTANCE OF AWARD
You are deemed to have accepted this Award, and to have agreed to the terms of
the Plan and the attached Award Agreement, unless you expressly rejected the
Award at the time of grants.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
WRIGHT EXPRESS CORPORATION
2007 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS AWARD AGREEMENT (“Agreement”), dated as of                     , is
entered into by and between WRIGHT EXPRESS CORPORATION, a Delaware corporation
(the “Company”), and the Grantee named on the attached Memorandum, dated
                     (the “Memorandum”) pursuant to the terms and conditions of
the Wright Express Corporation 2005 Equity and Incentive Plan (the “Plan”) and
the Company’s Non-Employee Director Compensation Plan, effective January 1, 2007
(“Compensation Plan”).
     WHEREAS, the Company has the authority under the Plan to grant awards to
non-employee Directors of the Company; and
     WHEREAS, the Company wishes to grant an Award to the Grantee subject to the
terms and conditions of the Plan, the Compensation Plan, and this Agreement.
     THEREFORE, in consideration of the provisions contained in this Agreement,
the Company and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is made pursuant to
the applicable provisions of the Plan, the Compensation Plan, and the applicable
terms of such plans are hereby incorporated herein by reference. The Grantee
acknowledges that he or she has received a copy of the current prospectus for
the Plan. Terms used in this Agreement which are not defined herein shall have
the meanings given in the Plan.
     2. Award. As of the Date of Grant listed on the attached Memorandum, and
subject to the terms and conditions set forth in the Plan, the Compensation Plan
and this Agreement, the Company hereby awards to the Grantee the number of
Restricted Stock Units indicated in the Memorandum. Each Restricted Stock Unit
represents an interest in one (1) share of Company Stock and, once vested, shall
entitle the Grantee to receive one (1) share of Company Stock.
     3. Vesting of Units. Upon the vesting of the Award, as described in this
Section, the Company shall deliver for each Restricted Stock Unit that becomes
vested, one (1) share of Company Stock; provided, however, that with respect to
any Restricted Stock Unit that has been deferred, delivery shall be made at the
time prescribed under the Company’s Non-Employee Directors Deferred Compensation
Plan. Subject to Paragraph 4 below, one-third (1/3) of the Restricted Stock
Units granted hereunder shall become vested and payable to the Grantee on each
of the first three anniversaries of the Grant Date, so long as the Grantee
remains a member of the Company’s Board of Directors through each such vesting
date. Notwithstanding the foregoing, upon the earliest of the Grantee’s death or
a “Change in Control” the Award shall become immediately and fully vested,
subject to any terms and conditions set forth in the Plan or Compensation Plan
or imposed by the Compensation Committee appointed by the Board of Directors
(the “Committee”). The term “Change in Control” shall have the meaning set forth
in the Plan. In the event of a Change in Control, the Award shall become
immediately and fully vested under this Agreement only if the surviving entity
has not assumed the obligation set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
     4. Termination of Service. Notwithstanding any other provision of the Plan
to the contrary, upon the termination of the Grantee’s service on the Board of
Directors of the Company for any reason whatsoever (other than death), the
Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Awards, upon termination of
service or otherwise, for any reason or no reason, but shall have no obligation
to do so. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, the Grantee
shall not be entitled (and by accepting the Award, thereby irrevocably waives
any such entitlement) to any payment or other benefit to compensate the Grantee
for the loss of any rights under the Plan as a result of the termination or
expiration of the Award in connection with any termination of service.
     5. No Assignment. The Grantee may not transfer or assign the Award or any
rights under this Agreement, by operation of law or otherwise, except as
expressly permitted under the Plan.
     6. No Rights to Continued Service. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to continue in the service of
the Company’s Board of Directors.
     7. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to the conflicts of laws
principles thereof.
     8. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee acknowledges and agrees that he/she is responsible
for the payment of income taxes (and any other taxes) upon payment of the Award.
     9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address for the Grantee on file with the Company (or such other address as
the Grantee may designate in writing to the Company), or to the Company, 97
Darling Avenue, South Portland, ME 04106, Attention: General Counsel, or such
other address as the Company may designate in writing to the Grantee.
     10. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     11. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     12. Authority. The Committee has complete authority and discretion to
determine Awards, and to interpret and construe the terms of the Plan and this
Agreement. The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
     13. No Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of a stock
certificate to the Grantee in respect of such Award.
     IN WITNESS WHEREOF, this Agreement has been executed by the Company, and
has been accepted by the Grantee, effective as of the date first above written.

            WRIGHT EXPRESS CORPORATION
      By:           Michael E. Dubyak        Its: Chairman of the Board     

 